                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTR I CT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                  No . 7 : 15-CR-19-lH
                                  No . 7 : 16-CV-345-H


    Kelvin Jerome Newkirk ,
         Petitioner ,
                                                                                   ORDER
         v.

    UNITED STATES OF AMERICA ,
         Respondent .

         This matter is before the court on petitioner ' s motion to

vacate pursuant t o 28 U. S . C.                   §    2255 ,   [DE #42].        The government has

filed a motion to dismiss,                       [DE #47] , to which petitioner responded.

 [DE #54].          The time for further f il ing has expired , and this matter

is ripe for adjudication.

                                                  BACKGROUND

         On July 6 , 2015 , petitioner pled guilty , pursuant to a written

· plea agreement ,            to possession of a                 firearm and ammunition by a

convicted           felon ,        in     violation        of    18    U.S . C.     §    922 (g) (1)   and

§     924 (e) (1)      (Count One) .               [DE # 32 and DE #38].                 On October 6,

2015 ,        the    cou rt        sentenced            petitioner       to   a         total   term    of

imprisonment of 180 months .                       [DE # 38].         Petitioner did not appeal.

         On    October        6,        2016 ,    petit i oner     timely         filed    this    motion

pursuant to 28 U.S.C.                      §   2255 ,    [DE #42 ],     arguing first           that his

counsel rendered ineffective assistance by failing to object to

his designation as an armed career criminal in lig h t of Johnson v .
United States , 135 S . Ct . 2551 (2015) , and second that he no longer

ha s qualifying predicate offenses for a designation as an armed

caree r     criminal .               [DE #42] . 1 Petitioner also argues the Supreme

Court ' s    decision           in     Mathis       v.    United     States ,     1 36       S.    Ct .     2243

(2016) , overru l ed the Fourth Ci r cui t ' s decision i n United State s

v . Mungro , 754 F. 3d 267 , 272                    (4 th Ci r . 20 1 4)        [ DE #54] .

                                         COURT'S DISCUSSION

       In    the       Johnson decision ,                t he   Sup r eme   Cou rt      of    the        United

States      invalidated               the      residu al        cla u se    found       in        18     U. S . C .

§   924 (e) (2) (B) (ii)              (" Armed      Career       Crimi nal      Act "        or        " ACCA" ) .

Johnson ,     235 S . Ct . at 2557 .                     I n Welch v . United States ,                   136 S .

Ct . 1257 , 1265 (2016) , the Supreme Court held the rule pronounced

in Johnson is retroactively appl i cable on collateral review .

       Petitioner ' s            status as          an armed career cr i minal was base d

upon    three         violent         felonies .          Petitioner ' s      PSR    included              three

convictions            fo r   North Carolina breaking and entering offenses .

[PSR at      <Jl<Jl   18 ,    20 ,    and   25] .        The    Fourth Circu it          has       held the

offense of North Carolina Breaking and Entering is a qualifying

viole nt     felony           under      the     enumerated          offense      clause           of      ACCA .

Mungro ,     754 F . 3d at 272 .                 Petitioner argues the Supreme Court ' s

decision in Ma this ove rruled Mungro .




1 The court notes the FPD Office filed a motion to withdraw on the basis that

no motions would be presented under J ohnson v . United States , 235 S . Ct . 2551
 (2015) , [DE #40] , and this motion was granted by this court.  [DE #41] .

                                                         2
       The Supreme Court in Mathis held a prior conviction cannot

qualify      as    a    predicate         offense      for    an   armed         career          criminal

designation if the elements of the offense of that prior conviction

sweep more broadly than the elements of the en umerated generic

offense .         Mathis ,    136 S .      Ct .   at   2251     (citing Taylor v .                 United

States, 495 U. S . 575 ,            598    (1990))           The Supreme Court in Mathis

held the elements of burglary , as interpreted by Congress , are "an

unlawful      or       unprivileged        entry       into             a    building        or     other

structure , with intent to commit a crime ."                        Id . at 2248 .               Finally ,

the Supreme Court concluded th at the elements of                                   Iowa burglary

swept more broadly than the generic offense elements ,                                       and thus ,

the prior conviction for Iowa burglary was not a qualifying violent

felony under the enumerated offense cla u se .                              Id . at 2251 .

       The   Fourth Circuit has               held ,     " N. C.   Gen .       Stat .   §    14-54 (a) ,

[North Carolina Breaking and Entering] , as interpreted by the North

Carolina Supreme Court ,              sweeps no more broadly than the generic

elements of burglary " and " therefore qualifies as an ACCA predicate

offense ,"        under       the    enumerated          offense            clause ,        18     u.s.c .
§   924(e)(2)(B)(ii)) . "           Mungro , 754 F . 3d at 272 .                This holding was

reaffirmed by unpublished opinion .                     United States v . Robinson , 714

F . App ' x 275 ,       276   (4th Cir . Mar . 12 ,           2018) .        Petitioner has not

demonstrated that the Supreme Court ' s decision in Mathis overruled

Mungro .




                                                   3
         Furthermore ,         as     the     North       Carolina    breaking       and      entering

offenses         qualify       under     the     enumerated        offense       clause    of ACCA ,

rather       than       the   invalidated         residual        clause ,      Johnson    does      not

afford relief to petitioner .                    With regard to petitioner ' s argument

that counsel rendered ineffective assistance in failing to object

to      petitioner ' s         designation            as    an     armed        career     criminal ,

petitioner has not shown that had counse l objected , " the result of

the      proceeding           would     have      been      different ."           Strickland         v.

Washington ,        466 U. S .        668 ,    694    (2003) .       Therefore ,     petitioner ' s

motion to vacate ,             [DE #42] , is dismissed .

                                               CONCLUSION

         For      the     foregoing           reasons ,     the     government ' s        motion      to

dismiss ,        [DE #47] , is GRANTED.               Petitioner ' s motion to vacate ,              [DE

#42] , is DISMISSED .               The clerk is directed to close this case .

         A certificate           of     appealability            shall    not    issue     absent     "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §   2253(c) (2)        (2000) .     A petitioner satisfies this standard

by      demonstrating          that      reasonable         jurists       would    find       that    an

assessment of the constitutiona l claims is debatable and that any

dispositive procedural r u ling dismissing such c l aims is l i kewise

debatable .         Miller - El v . Cockre l l ,             537 U. S .    322 ,   336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S. 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

676 ,    683 - 84    (4th Cir.        2001) .        A reasonable jurist would not find




                                                      4
this court's dismissal of Petitioner's §          2255 Motion debatable .

Therefore , a Certificate of Appealability is DENIED.
              o-l?J.
     This   ~D~'ci.ay   of January 20 1 9.




                              Senior United Sta
At Greenville , NC
#35




                                       5
